Title: To James Madison from Walter Jones and Others, 7 February 1799
From: Jones, Walter
To: Madison, James


Sir.
Philadelphia Feby. 7th. 1799.
While the Sentiments we entertain of your Talents, your Experience & your Probity, have made your Absence from the public Councils, a Subject of our very serious regret, Our Confidence in the justness of your Motives Assures us, that you Stand Completely justified.

At the Same time the Growth & Conduct of the executive Party, since your retirement, have Continued more & more to render the Inaction of republican Principles & Talents deplorable & injurious.
Ou⟨r⟩ extreme Solicitude to give Energy to those virtues, in every possible direction, has urged us jointly to address you.
We hope that obstacles to your serving in the State legislature, may be less imperious, than those by which you were withdrawn from that of the Union—it is quite needless to point out to you, the powerful agency of wise and firm State Measures, in preserving the general Government within the just Limits of the Constitution, which from the nature of things, it must be ever struggling to transcend: but our present position enables us to discern, perhaps more clearly, the perseverance & Success of those Struggles.
Every new Acquisition of the Means of Expence, becomes a fund for recruiting from the body of the Society, new adherents to the executive Party—when they have once passed the boundary, they are lost forever to genuine, disinterested republicanism—they may be occasionally thrown back upon their former Associates, by disappointment & disgust, their factious passions may assume the guise of regenerated Principles, but they never can be fit Subjects of Confidence; their political Sanity is incurably tainted.
Under these impressions we should be wanting in the Social Duties we profess, if we declined to invite you with earnestness, to take part in the Councils of your State.
Pretensions founded as yours are, can Scarcely fail of Success—our utmost aid, if it shall be in any way applicable, and our ardent wishes will attend you in the Experiment. We are, Sir, with very friendly regard, yours

Walt: Jones
John Nicholas
Carter B Harrison
Jos: Eggleston
Abm B Venable
Rich’d Brent

